DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	Applicant's amendment filed 12/7/2021 has been received and entered into record. As a result, claims 1-4, 6, 8, and 9 have been amended. Therefore, claims 1-9 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Peltz et al. ("Peltz") [U.S. Pub. 2013/0130227] in view of Masticola et al. ("Masticola") [U.S. Pub. 2008/0279420] further in view of De Luca et al. ("De Luca") [U.S. Pub. 2012/0150333].

With regard to claim 1, Peltz teaches an information processing method executed by a computer, comprising: 
detecting a cough or a sneeze of a person who is in a predetermined space ("Audio sensor 205 is configured to detect sounds of persons 104 in zone 108. These sounds may include, for example, sounds of a person sneezing, coughing [par. 0053]"); 
acquiring an image of the predetermined space captured ("images 210 to identify information about persons 104 in FIG. 1. For example, image analyzer 308 may determine whether a person or persons 104 in zone 108 has coughed, sneezed [par. 0058]"); 
generating a control signal corresponding to a recognized contagion condition for controlling at least one of a direction or a volume of air that is to be sent from an airflow generation apparatus that generates an airflow in the predetermined space ("image analyzer 308 may determine whether a person or persons 104 in zone 108 has coughed, sneezed, or performed some other action that may indicate contagious condition 110 [par. 0058]" and "Management system 118 may perform action 112 in FIG. 1 in response to receiving command 317 from action initiator 306 in analyzer system 116 in FIG. 3 [par. 0091]" and "upward airflow may be initiated or increased. In some examples, downward airflow may be initiated or increased [par. 0093]"); and 
outputting the generated control signal ("Management system 118 may perform action 112 in FIG. 1 in response to receiving command 317 from action initiator 306 in analyzer system 116 in FIG. 3 [par. 0091]").
	Although Peltz teaches detecting a cough or sneeze and acquiring an image (as presented above), Peltz does not explicitly teach acquiring the image when the cough or sneeze is detected.
	In an analogous art (cough/sneeze detection), Masticola teaches acquiring an image when a cough or sneeze is detected ("visual symptoms (e.g., head movement associated with coughing and sneezing, runny nose, rashes, watery eyes) may be detected using a video monitoring device [par. 0019]").
	Masticola further teaches, "The syndromic data from the plurality of monitoring devices is probabilistically fused … the accuracy of the syndrome determination may be indicated using a 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Peltz' teaching of detecting a cough or sneeze, with Masticola's concept of acquiring an image when a cough or sneeze is detected, arriving at a method where the image is referred to at the time of the detected cough or sneeze (e.g., probabilistically fused), for the benefit of enhancing the reliability of a cough or sneeze determination.
	Although Peltz teaches generating the control signal based on recognizing a potential contagious condition from an image ("image analyzer 308 may determine whether a person or persons 104 in zone 108 has coughed, sneezed, or performed some other action that may indicate contagious condition 110 [par. 0058]"), Peltz does not explicitly teach recognizing different states of covering of a mouth of the person and the control signal corresponding to each of the recognized different states of covering of the mouth of the person.
	In an analogous art (contamination control), De Luca teaches recognizing different states of covering of a mouth of a person ("a determination of both: (i) the occurrence of the contamination event in the production area, and (ii) the absence or improper positioning of the contamination control equipment during the contamination event [par. 0012]" and "the contamination control equipment comprises at least one member selected from the group consisting of … a face mask [par. 0013]" and "determining the presence or absence of CCE such as a face mask on the associated face [par. 0087]") and a signal corresponding to each of the recognized different states of covering of the mouth of the person ("each tracked face is assessed using a low pass filter (64), assessing whether the image value corresponds with the face properly wearing the required article of CCE, or not properly wearing the required article of CCE [par. 0096]" and "If the image value threshold has not been met for the duration of the threshold time period, the result is that no CC device is activated (66). However, if the threshold image value is satisfied for the threshold time period, and a germ-releasing event has been determined to have occurred, a signal is sent that the face-associated CCE is "off" and that tracking is stable (70), with the result that a CC device is activated (70) in addition to any object or food tracking that may occur to mitigate the effect of the germ-releasing event [par. 0097]").

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included De Luca's teachings of detecting whether an individual who as coughed or sneezed is wearing a mask, with the teaching so Peltz and Masticola, for the benefit of accurately recognizing whether the cough or sneeze could contaminate the area.  

With regard to claim 2, the combination above teaches the information processing method according to claim 1. De Luca in the combination further teaches wherein the recognizing the different states of covering of the mouth of the person includes recognizing any one of 
a state in which the mouth of the person is not covered ("determining the presence or absence of CCE such as a face mask on the associated face [par. 0087]") and 
a state in which the mouth of the person is covered with a hand. 
Note: claim is presented in the alternative.

With regard to claim 3, the combination above teaches the information processing method according to claim 1. De Luca in the combination further teaches wherein the recognizing the different states of covering of the mouth of the person includes recognizing any one of 
a state in which the mouth of the person is not covered, 
a state in which the mouth of the person is covered with a hand, and 
a state in which the mouth of the person is covered with a mask ("determining the presence or absence of CCE such as a face mask on the associated face [par. 0087]"). 
	Note: claim is presented in the alternative.

With regard to claim 4, the combination above teaches the information processing method according to claim 1. De Luca in the combination further teaches wherein the recognizing the different states of covering of the mouth of the person includes recognizing any one of 
a state in which the mouth of the person is not covered, 
a state in which the mouth of the person is covered with a hand, 
a state in which the mouth of the person is covered with a handkerchief or clothes, and 
a state in which the mouth of the person is covered with a mask ("determining the presence or absence of CCE such as a face mask on the associated face [par. 0087]"). 
Note: claim is presented in the alternative.

With regard to claim 6, the combination above teaches the information processing method according to claim 1. Masticola in the combination teaches the method further comprising: 
calculating position coordinates of the person by using the image ("The video monitoring device may determine location, for example, by dividing the monitored area into a coordinate system [par. 0023]". Masticola further teaches, "the coordinate-based system and the positioning of the receivers may be synchronized accordingly. By comparing the results from the audio monitoring device with the video monitoring device, the accuracy and reliability of the detected data can be verified [par. 0023]." It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included this aspect of Masticola's teachings within the combination above, for the benefit of more accurately determining the location of the person). 
Peltz in the combination further teaches wherein the control signal is generated based on the recognized different states of covering of the mouth of the person and the position coordinates (As presented immediately above, Masticola teaches determining the position coordinates of the person. As presented in claim 1 above, the combination teaches generating the control signal based on the recognized state around the mouth of the person. Peltz in the combination further teaches, "contagion management system 106 may be configured to manage different zones in airport terminal 500. These zones include, for example, without limitation, preboarding lounge 502, concourse 504, passenger boarding bridge 506, restroom 508, eating area 510, and baggage area 512. These areas are examples of areas that may be selected as a zone in which contagion management system 106 manages contagious conditions [par. 0102]." As shown by Peltz, the contagion management system can be used to mitigate conditions in an identified area. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have initiated airflow (generate the control signal) based on the recognized different states of covering of the mouth of the person and the position coordinate, in order to accurately identify the location of the person and determine when that person is coughing or sneezing without covering their mouth). 

With regard to claim 7, the combination above teaches the information processing method according to claim 6. The combination does not explicitly teach selecting, based on the position coordinates, the airflow generation apparatus from among airflow generation apparatuses.
However, Masticola in the combination teaches determining position coordinates of the person who has coughed or sneezed ("The video monitoring device may determine location, for example, by dividing the monitored area into a coordinate system [par. 0023]"). Peltz in the combination further teaches managing the airflow generation apparatus based on the detected cough or sneeze ("the airflow may be changed such that the airflow is configured to move in a direction selected from one of towards a ceiling in zone 108 and towards a flow in zone 108. The direction selected may depend on the airflow system used in zone 108 [par. 0083]"). As shown in Pelta [par. 0083], there is an airflow system used for the zone 108. Pelta further teaches managing different zones within the airport terminal ("contagion management system 106 may be configured to manage different zones in airport terminal 500. These zones include, for example, without limitation, preboarding lounge 502, concourse 504, passenger boarding bridge 506, restroom 508, eating area 510, and baggage area 512. These areas are examples of areas that may be selected as a zone in which contagion management system 106 manages contagious conditions [par. 0102]"). 
As such, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Peltz' teachings of reducing the spread of contagious conditions, by providing multiple airflow systems within multiple zones, yielding a system where the airflow apparatus in an identified zone would be managed, because in having done so would merely be a duplication of parts where each system would still function in the same way as taught by Peltz and having multiple systems in multiple zones would predictably reduce the spread of a contagious condition throughout multiple zones. 

	With regard to claim 8, the combination above teaches claim 1. Claim 8 recites limitations having the same scope as those pertaining to claim 1. Therefore, claim 8 is rejected along the same grounds as claim 1.
	Claim 8 differs from claim 1 where claim 8 recites the additional limitation (which Peltz in the combination teaches) of a recording medium storing a program that causes a computer to execute a process the recording medium being nonvolatile and computer-readable (pars. 0126-0129).

With regard to claim 9, the combination above teaches claim 1. Claim 9 recites limitations having the same scope as those pertaining to claim 1. Therefore, claim 9 is rejected along the same grounds as claim 1.
Claim 9 differs from claim 1 where claim 9 recites the additional limitation (which Peltz in the combination teaches) of a camera ("camera [par. 0031]").

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 9 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendment. Specifically, De Luca et al. is now relied upon to teach aspects of the newly amended limitations regarding covering of the mouth. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Peltz et al. [US Pub. 2013/0130227] teaches detecting a person coughing or sneezing and directing airflow to mitigate potential contamination. The direction of the airflow can be changed such as towards a ceiling or towards a flow in a zone.
Masticola et al. [U.S. Pub. 2008/0279420] teaches being able to determine angle and direction of a cough from an audio monitoring device, and where a video device can be used in combination with the audio monitoring device to verify location.
Hilbig et al. [U.S. Pub. 20190128553] teaches determining the location of a person's face in order to target an adjustable air outlet at it. The air outlet can be aimed at a part of the body below the persons face.
Guarino et al. [U.S. Pub. 2009/0312660] teaches analyzing posture or face to identify a cough.
Lisseman et al. [U.S. Pub. 2017/0106892] teaches analyzing movement of a person's mouth, nose, eyes, or posture to identify a sneeze.
	While various prior art discuss mitigating contamination from a cough or sneeze by using airflow, identify a cough or sneeze from an image of a face or mouth, and directing airflow to mitigate the contagion associated with the cough or sneeze, the prior art of record fails to teach or suggest, individually or in combination, recognizing, from the image, an orientation of a face of the person at a time point when the cough or the sneeze of the person is detected; and causing the direction of the air to be different between a case where the face is oriented forward and a case where the face is oriented downward, in combination with the limitations as set forth in claim 1.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilson [U.S. Pub. 2014/0102442] teaches a facial accessory system that generates an airflow when a cough or sneeze is detected.
Wang [U.S. Pub. 2016/0325839] teaches redirecting an airflow in an aircraft cabin to reduce airborne pathogens.
Melikov et al. [U.S. Pub. 2012/0199003] teaches a filtration unit that is placed at the head region of a bed which reduces the risk of dissipation of air-borne disease.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119